Name: Commission Regulation (EEC) No 1608/76 of 4 June 1976 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 76 Official Journal of the European Communities No L 183/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1608/76 of 4 June 1976 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wines (*), as last amended by Regulation (EEC) No 1167/76 (2 ), and in particular Articles 30 (4) and 35 thereof, Whereas Council Regulation (EEC) No 2133/74 of 8 August 1974 (3), as last amended by Regulation (EEC) No 1168/76 (4 ), laid down general rules for the description and presentation of wines and grape musts ; whereas implementing legislation must be adopted laying down specific and detailed rules in accordance with the principles defined therein and with those already established by Regulation (EEC) No 816/70 and Council Regulation (EEC) No 817/70 of 28 April 1970 laying down special provisions relating to quality wines produced in specified regions ( 5), as last amended by Regulation (EEC) No 1161/76 (6 ); Whereas the criteria which were applied when Regulation (EEC) No 2133/74 was adopted should be taken into account when drawing up these detailed rules ; whereas the traditional and customary practices of the Community wine-growing regions should also be taken into account to the extent that they are compatible with the idea of a single market ; whereas further criteria should be the desire to avoid any confusion in the use of expressions employed in labelling and also to ensure that the information on the label is as clear and complete as possible for the consumer ; Whereas the nominal volume of containers between 0 05 and 5 litres inclusive used for the presentation of wines and grape musts is controlled by Council Directive 75/106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids (7); whereas rules should nevertheless be laid down regarding the manner of stating the nominal volume of the relevant products on the label ; Whereas certain terms and details have a commercial value or can contribute to the prestige of the product offered for sale without being absolutely necessary; whereas the use of such terms should be permitted provided that they are justified and are not misleading as regards the quality of the product; whereas, however, in view of the specific nature of certain of these terms, Member States should be empowered to limit the options offered by Community legislation to the parties concerned; Whereas, to ensure that the information given to the consumer is objective, the actual alcoholic strength, the total alcoholic strength and the grape must density stated on the label must be made subject to the same rules throughout the Community; whereas a glossary of terms and standard symbols should be created for this purpose; Whereas, to prevent any abuse of the only optional terms which are authorized by means of an arbitrary H OJ No L 99, 5 . 5 . 1970, p. 1 . (2) OJ No L 135, 24. 5 . 1976, p. 42. (3 ) OJ No L 227, 17. 8 . 1974, p . 1 . ( 4) OJ No L 135, 24. 5. 1976, p. 46. (5 ) OJ No L 99, 5 . 5 . 1970, p. 20. ( 8) OJ No L 135, 24. 5 . 1976, p. 27. (7) OJ No L 42, 15. 2. 1975, p. 1 . No L 183/2 Official Journal of the European Communities 8 . 7. 76 Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Wine, extension of the use of the recommendations to the consumer as to the use of the wine, the cases where such recommendations are permissible should be expressly stated; HAS ADOPTED THIS REGULATION:Whereas, in view of the importance of the term 'dry' and the corresponding terms in the other official Community languages to indicate the type of wine, the use of such terms on the label should be related to specific analytical values of the wines concerned; Article 1 Whereas wines of the same origin may show considerable differences in quality from one year to another as a result of variations in natural production conditions ; whereas it should therefore be provided that the distinctive qualities attributed to a wine by an official or officially recognized body can only be indicated on the label if they refer to a single consignment that has originated from the same container ; 1 . The mandatory information on the label required by Articles 2 ( 1 ), 12 ( 1 ), 22 ( 1 ), 27 ( 1 ), 28 ( 1 ) and 29 ( 1 ) of Regulation (EEC) No 2133/74 :  shall be grouped together on one label affixed to the container or, in the absencfc of a label, on the container itself,  shall be in lettering which is clear, legible, indelible and sufficiently large to show up clearly against the background on which it is printed and such as to be clearly distinguishable from all other writing and designs on the label .Whereas the use of the bottle known as the 'flute d'Alsace' has traditionally been restricted in France to certain quality wines psr ; whereas it would seem appropriate in the interests of both producers and consumers to maintain this restriction without however restricting the use of this bottle in the case of wines from other countries ; However, if necessary, the mandatory information :  in respect of the importer may appear on an additional label,  in respect of the consignor and the importer on containers with a nominal volume exceeding 60 litres may be placed directly on the container if the other mandatory information appears on a separate label . Whereas for reasons of hygiene and the protection of public health certain terms should be prescribed for use on containers for the transport of wines and musts ; Whereas under Article 44 (2) of Regulation (EEC) No 2133/74 Member States may allow the use of the word 'wine' accompanied by the name of a fruit and in the form of a composite name to describe products obtained by the fermentation of fruits other than grapes and by other composite names including the word 'wine '; whereas provisions should be made to avoid any confusion with the products listed in Annex II to Regulation (EEC) No 816/70; 2. The optional information on the label mentioned in Articles 2 (2 ) and (3 ), 12 (2), 22 (2), 28 (2) and 29 (2) of Regulation (EEC) No 2133/74 may :  appear on the same label as the mandatory information or on one or more additional labels,  be printed directly on the container itself. Whereas, for the sake of simplicity, certain provisions of Regulation (EEC) No 2133/74 should not apply to small quantities of wine ; However, the optional information referred to in Article 2 (3 ) (h) of the said Regulation, namely, the terms 'Landwein', 'vin de pays', 'vino tipico' or, where appropriate, the corresponding terms referred to therein shall be grouped /together with the mandatory information referred to in the first indent of the first subparagraph of paragraph 1 . Whereas transitional measures are required to cover products whereof the description and presentation does not comply with the provisions of Regulation (EEC) No 2133/74 ; 8 . 7. 76 Official Journal of the European Communities No L 183/3 Article 2 (a) for German quality wines psr:  Eiswein ,  'WeiÃ herbst',  'Schillerwein': 1 . The terms 'quality wine produced in a specified region' or 'quality wine psr' or an equivalent term in another official Community language or, where appropriate :  'Qualitatswein' and 'QualitÃ ¤tswein mit PrÃ ¤dikat', (b ) for French quality wines psr:  'appellation d'origine contrÃ ´lÃ ©e', 'appellation contrÃ ´lÃ ©e' and 'vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure',  'denominazione di origine controllata' and 'denominazione di origine controllata e garantita',  'marque nationale',  'Grand',  'Premier(e)',  'Cru',  'ler cru',  'Grand cru',  'Grand vin',  'Vin fin',  'Ordinaire',  'Grand ordinaire',  'SupÃ ©rieur(e)', referred to in Article 12 (2) of Regulation (EEC) No 817/70 shall appear on the label in lettering not larger than that indicating the specified region. The traditionally used specific terms 'appellation d'origine contrÃ ´lÃ ©e', 'appellation contrÃ ´lÃ ©e', 'vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure', 'denominazione di origine controllata' and 'denominazione di origine controllata e garantita' shall appear on the label directly below the name of the specified region. However, when the label of a French quality wine psr bearing the term 'appellation contrÃ ´lÃ ©e' shows the name of a vineyard, a wine variety or brand name, the name of the specified region shall be repeated between the words 'appellation' and 'contrÃ ´lÃ ©e', and all the above information shall appear in lettering of the same type, the same size, and the same colouring. On the label , the traditional terms referred to the first subparagraph shall appear in full without abbreviation. In all other cases the following abbreviations may be used :  'Cru classÃ ©',  '1er cru classÃ ©',  '2e cru classÃ ©',  'Grand cru classÃ ©',  '1er grand cru classÃ ©',  'Cru bourgeois',  'Villages',  'Clos',  'Camp',  'Edelzwicker',  'Schillerwein',  'Q.b.A.', 'Q.b.Am.Pr. ,  'A.O.C.' and 'V.D.Q.S.',  'D.O.C.' and 'D.O.C.G.',  'M.N.'.  'RÃ ©serve',  'Passetoutgrain ,  'Vin noblÃ ©',  'Petit'; (c) for Italian quality wines psr: By way of derogation from the first subparagraph of Article 1 ( 1 ), the term 'marque nationale' may appear on an additional label. 2. The terms 'Kabinett', 'Spatlese', 'Auslese', 'Beerenauslese' and 'Trockenbeerenauslese' shall appear in lettering of the same type and size as the name of the specified region or, where appropriate, of the geographical unit smaller than the specific region. 3 . The terms referred to in Article 12 (2) (i) of Regulation (EEC) No 2133/74 which may supplement those set out in paragraph 1 shall be as follows :  'riserva ,  'riserva speciale',  'superiore',  'classico ,  'recioto ,  'sciacchetra', No L 183/4 Official Journal of the European Communities 8 . 7. 76 Article 3  'est ! est !! est !!! ,  'cacc'e mmitte',  'amarone',  vergine ,  'scelto', 1 . The nominal volume referred to in Articles 2 (1 ) (b), 12 ( 1 ) (c), 22 ( 1 ) (c), 27 (1 ) (b), 28 ( 1 ) (b ) and 29 ( 1 ) (c) of Regulation (EEC) No 2133/74 shall be stated on the label in hectolitres, litres, centilitres or millilitres and expressed in figures accompanied by the unit of measurement used or the symbol of that unit.  'Auslese',  'vino nobile'. The term 'Auslese' shall be reserved for quality wines psr entitled to the description 'Kalterer See'; (d) for Luxembourg quality wines psr:  'vin classÃ ©',  'premier cru',  'grand premier cru'. 2. For containers with a volume of between 0-05 and 5 litres inclusive, the nominal volume of the product filling the container, referred to in paragraph 1 , and the permissible deficiency shall be thpse laid down in Council Directive 75/106/EEC of 19 December 1974. For containers with a volume of less than 0-05 litre or of more than 5 litres, the nominal volume of the product filling the container, referred to in paragraph 1 , and the accuracy of the contents of the recipient shall, until the adoption of the relevant Community provisions, comply with the provisions of the Member States in which the product is put into circulation. The terms referred to under (a), (b, (c) and (d) above shall appear in lettering of the same size or smaller than that used for indicating the specified region. Furthermore, for a transitional period of five years from the implementation of this Regulation, the following terms may be used : (a) for French quality wines psr, the term 'nature' for wines entitled to the description 'limoux'; (b) for Italian quality wines psr  the term 'naturale' for quality wines psr entitled to the descriptions 'Moscato di Pantelleria', 'Moscato d'Asti' and 'Moscato di Noto', 3 . During the period in which the Directive referred to in paragraph 2 is not in force in a Member State, in accordance with Community provisions, the statement of the volume in the description of a product and the accuracy thereof shall : ( a) where the product originates in the Community, comply with the rules applicable in the Member State in which the container was filled and to which the description relates ; (b ) where the product originates in a non-member country, comply with the rules applicable in the Member State in which the product is put into free circulation.  the term 'dolce naturale' for quality wines psr entitled to the following descriptions : 'Giro di Cagliari', 'Malvasia di Bosa', 'Malvasia di Cagliari ', 'Malvasia delle Lipari', 'Monica di Cagliari', 'Moscato di Noto', 'Moscato di Trani', 'Nasco di Cagliari', 'Primitivo di Manduria',  the terni 'naturalmente dolce' for quality wines psr entitled to the description 'Moscato di Pantelleria'. 4. Pursuant to the second subparagraph of Article 3 ( 1 ) and the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 2133/74, the nominal volume in the description of a wine or grape must intended for export may be expressed in the appropriate units of measurement of the imperial system set out in Annex I to the Directive referred to in paragraph 2 if required by the provisions of the non-member country concerned. 4. For the purposes of Article 28 (2) (c) of Regulation (EEC) No 2133/74, only those terms listed in Annex I hereto shall be recognized as concerning superior quality. 8 . 7. 76 Official Journal of the European Communities No L 183/5 Article 4 described by one of these terms and that the wine making process was carried out at such vineyard. The provisions of the previous subparagraph shall not affect the addition of concentrated grape must intended to increase the natural alcoholic strength of the product concerned. 1 . The terms 'bottler' or 'bottled by' shall be added to the name or business name of the bottler referred to in Articles 2 ( 1 ) (c), 12 ( 1 ) (d), 22 ( 1 ) (d), 27 ( 1 ) (c) and 28 ( 1 ) (c) of Regulation (EEC) No 2133/74, unless there also appears one of the terms referred to in Article 17 ( 1 ) hereof. The name or business name : 4. When wine is bottled under contract, anyperson or group of persons carrying out the bottling on behalf of a third party shall be regarded as a person or group of persons who has been involved in distribution within the meaning of Articles 2 (2) (c), 12 (2) (d ) and 28 (2) (h) of Regulation (EEC) No 2133/74.  of the consignor or the importer, appearing pursuant to the said Articles 2 ( 1 ) (c), 12 ( 1 ) (d), 22 ( 1 ) (d), 27 ( 1 ) (c) and 28 ( 1 ) (c) of Regulation (EEC) No 2133/74,  of the natural or legal persons or group of persons who have been involved in the distribution of the product in question, appearing ¢ pursuant to Article 2 (2 ) (c), 12 (2) (d), 27 (2) (c) or 28 (2 ) (h) of the said Regulation, 5 . The consignor or bottler shall not mention the name or business name of a natural or legal person or a group of such persons who have been involved in the distribution of the product concerned unless such person or group of persons has given written consent thereto. However, where the provisions of a Member State make it compulsory to state the name or business name of the actual bottler, the above subparagraph shall not apply. shall state the occupation of such persons by the use of terms such as 'wine grower', 'harvested by', 'wine merchant', 'distributed by', 'importer', 'imported by', 'bottled for' or other similar terms. 2. The use of the name or business name of one of the persons or group of persons referred to in paragraph 1 may include the proper name of the firm of such persons or an expression describing the wine-growing or wine-making activities of that firm. 3 . The name or business name of the bottler or consignor or of a natural or legal person or group of such persons may only include the following terms on the label :  'Weingut', 'Weingutsbesitzer', 6 . In the case of imported wine described without reference to a geographical area in accordance with Article 27 of Regulation (EEC) No 2133/74 or of table wine, the local administrative area or part thereof in which is situated the head office of the bottler or where appropriate, the consignor or any natural or legal person or group of persons who have been involved in the distribution of the imported wine or the table wine, shall appear on the label in lettering not larger than half of that used for the name of the non-member country of origin or the term 'table wine', as appropriate. In the case of a quality wine psr described, where appropriate, in accordance with Article 12 (2) (1) or of an imported wine described in accordance with Article 28 ( 1 ) (a) or, where appropriate, Article 28 (2) (b) of Regulation (EEC) No 2133/74, the local administrative area or part thereof in which is situated the head office of the bottler or, where appropriate, the consignor or any natural or legal person or group of persons who have been involved in the distribution of the quality wine psr or the imported wine, shall appear on the label in lettering which is not larger than half of that used for the specified region or the geographical unit.  'viticulteur', 'propriÃ ©taire-rÃ ©coltant',  'viticoltore', 'fattoria', 'tenuta', 'pedere', 'cascina', 'azienda agricola', 'conta contadino',  estate , provided that the product concerned was made exclusively from grapes harvested from vines belonging to the vineyard or the person properly No L 183/6 Official Journal of the European Communities 8 . 7. 76 Article 6The first and second subparagraphs shall not apply when the local administrative area or part thereof is shown in the form of a code pursuant to the first subparagraph of Article 3 (5 ) and Articles 13 (4) and 30 (6) of Regulation (EEC) No 2133/74. Articles 2 (2) (b), 12 (2) (c), 27 (2) (b ) and 28 (2) (g) of Regulation (EEC) No 2133/74 shall apply to all brand names, whether registered or not, provided that they comply with provisions of the Community or of the Member State(s ) on whose geographical territory the product is marketed.Article 5 1 . When describing a vineyard in which wine concerned was obtained in accordance with Articles 2 (3 ) (g) and 12 (2) (m) of Regulation (EEC) No 2133/74, the terms : Article 7  'chateau', 'domaine',  'Schlofi', 'Domane', 'Burg',  'hall', 'abbey', 'manor', The citations referred to in Articles 2 (2) (d), 12 (2) (e), 27 (2) ( 9) and 28 (2) (q) of Regulation (EEC) No 2133/74 shall be those which specify that the persons or groups of persons concerned are purveyors to an important dignitary or high authority in accordance with the provisions and the traditional and customary practices in the Member State or the third country of destination.  'abbzia', 'castello', may only be used if the wine concerned was made exclusively from grapes harvested from wines belonging to that vineyard and the wine-making process was carried out there. Article 8 2. Producer Member States may : 1 . The actual alcoholic strength referred to in Articles 2 (2) (f), 12 (2) (g), 22 ( 1 ) (b), 27 (2) (d), 28 (2) (f) and 29 ( 1 ) (b ) of Regulation (EEC) No 2133/74 shall be shown either :  by the appropriate figure followed by the symbol '% vol.', or  by use of the term 'actual alcoholic strength' or 'actual alcohol' followed by the appropriate figure and the symbol '% vol.'. (a) lay down additional criteria for the use of the terms mentioned in paragraph 1 in respect of wines made from grapes harvested on their territory; (b ) limit the use of one or more of those terms to certain categories of wine obtained on their territory; (c) reserve the use of other similar terms for wines made entirely from grapes harvested from vines belonging to a vineyard or a group of vineyards thus described, provided that the making process was carried out in that vineyard or by that group ; (d) authorize for wine obtained on their territory the use of one or more of these terms as part of the information in their official language relating to the bottler, or to a natural or legal person, or a group of such persons referred to in the second indent of Article 4 ( 1 ). 2. The total alcoholic strength referred to in the above provisions shall be shown either :  by adding to the figure representing the actual alcoholic strength the figure representing the potential alcoholic strength preceded by the symbol ' + ' and followed by the symbol '% vol.' or  by adding to the figure representing actual alcoholic strength under paragraph 1 the term 'total alcoholic strength' followed by the appropriate figure and the symbol '% vol.'. 3 . The name of the vineyard or group of vineyards referred to in Article 28 (2) ( 1 ) of Regulation (EEC) No 2133/74 shall appear in terms similar to those set out in paragraph 1 . 8 . 7. 76 Official Journal of the European Communities No L 183/7  the acceptability of the wine for religious purposes, 3 . Paragraphs 1 and 2 shall apply without prejudice to the maximum and minimum limits specified for the total or acquired alcoholic strengths or, where appropriate, for the density of the products controlled by Regulation (EEC) No 2133/74.  the storage of wine. 2. Recommendations concerning the acceptability of wine for religious purposes may only appear in trade with the religious authorities concerned. Such recommendations can only be made if the acceptability of the wine for religious purposes is given in writing by the religious authority concerned. 4. Member States may allow the terms referred to in the second indent of paragraph 1 and the second indent of paragraph 2 in their official language(s ) to be :  given in an abbreviated form,  replaced by terms whereof the use is traditional and customary in their territory. Article 10 5 . The density referred to in Articles 22 ( 1 ) (b ) and 29 ( 1 ) (b ) of Regulation (EEC) No 2133/74 shall be indicated by the word 'density' followed by the appropriate figure. By way of derogation from the preceding paragraph, producer Member States may provide, in respect of grape must put into circulation on their territory, that the density shall be expressed in Oechsle degrees. 1 . Each producer Member State which has made the use of the name of a geographical unit referred to in Article 4 ( 1 ) of Regulation (EEC) No 2133/74 to describe a table wine subject to the conditions o £ Article 30 (2) of Regulation (EEC) No 816/70 shall inform the Commission :  before 31 December 1976 of the relevant names and the provisions governing each of them, and  of any amendments made after 31 December 1976 to the said provisions. The Commission shall publish in the Official Journal of the European Communities the names of table wines which are communicated to it under the preceding subparagraph. 6. The actual or total alcoholic strength shown on the label may not exceed the actual or total alcoholic strength as determined by analysis of the wine concerned. 7. The density shown on the label may not exceed the density as determined by analysis of the product concerned. 2. The list of imported wines described by reference to a geographical area referred to in Article 28 ( 1 ) of Regulation (EEC) No 2133/74 is set out in Annex II hereto. The names on that list shall be shown in such a way that they are clearly distinguishable from other information on the label of the imported wine concerned, particularly with regard to the geographical names referred to in Article 28 (2) (b) of Regulation (EEC) No 2133/74. Article 9 Article 11 1 . The recommendations to the consumer as to the use of the wine within the meaning of Articles 2 (2) (g), 12 (2) (h), 27 (2) ( e) and 28 (2) (i) of Regulation (EEC) No 2133/74 shall comprise those relating to :  the dishes with which the wine concerned may be served,  the manner of serving the wine for consumption,  the handling of a wine which has a certain amount of crusts, 1 . The list of the synonyms of names of the vine varieties which may be used to describe table wines and quality wines psr in accordance with Articles 5 ( 1 ) (b) and 15 ( 1 ) (b) of Regulation (EEC) No 2133/74 is set out in Annex III hereto. No L 183/8 Official Journal of the European Communities 8 . 7. 76 Article 132. The list of names of vine varieties and of synonyms which may be used to describe an imported wine in accordance with Article 32 (1 ) (a) of Regulation (EEC) No 2133/74 is set out in Annex IV hereto. Article 12 1 . Pursuant to Article 2 (2) (h) of Regulation (EEC) No 2133/74: (a ) the description of white German table wines which bear the geographical ascription 'Rhein' may be supplemented by the term 'Hock' provided that these wines come from the vine varieties Riesling and Sylvaner or of the issue of these vine varieties ; (b ) the description of a French table wine may be supplemented : ( i ) by the following terms :  'vin nouveau', 1 . By way of derogation from Article 31 ( 1 ) (a ) of Regulation (EEC) No 2133/74, it shall be lawful for wines imported from:  Australia to bear a geographical ascription contained in Annex II, even if only 85 % of the wine concerned is obtained from grapes harvested in the named production area,  the United States of America to be described by reference to the name of a State appearing under point VIII of Annex II with the addition of the name of another geographical unit, even if only 85 % of the wine concerned is obtained from grapes harvested in the latter named geographical unit.  'fruitÃ ©',  'vin tuilÃ ©',  'pelure d'oignon'; ( ii ) by the following term :  'vin gris'; provided that it is specifically shown to be a rose wine; (iii) by one of the following terms : 2. By way of derogation from Article 32 ( 1 ) (b) of Regulation (EEC) No 2133/74 it shall be lawful for wines imported from:  'ambrÃ ©',  'dorÃ ©',  'blanc de blancs',  Australia and  the United States of America provided that it is specifically shown to be a white wine; (c) the description of an Italian wine may be supplemented : ( i ) by the following terms :  'vino novelle', to bear the name of a variety listed in Annex IV, even if only 85 % of the wine concerned is obtained from grapes of the named variety provided that this variety determines the characteristics of the product concerned.  'vino fiore'; (ii) by one of the following terms :  'rubino',  'cerasuolo',  'granato ,  'chiaretto',  rosa , 3 . By way of derogation from Article 33 (1 ) (a) of Regulation (EEC) No 2133/74, it shall be lawful for wines imported : (a) from Australia to bear an indication of the harvest year, even if only 85 % of the wine concerned is obtained from grapes harvested in the year indicated; (b) from the United States of America to bear an indication of the harvest year, even if only 95 % of the wine concerned is obtained from grapes harvested in the year indicated. provided that it is specifically shown to be a red wine ; (iii ) by one of the following terms :  'giallo',  'dorato',  'verdolino', 8 . 7. 76 Official Journal of the European Communities No L 183/9  'platino',  'sur lie',  'ambrato',  'paglierino',  'bianco da uve bianche',  'fruitÃ ©',  'clairet', 'clairette',  'roussette',  'vendange tardive',provided that it is specifically shown to be awhite wine. 2. Pursuant to Article 2 (3 ) (d) of Regulation (EEC) No 2133/74, the following terms may be used to describe table wines originating in :  'claret'. The term 'vendange tardive' may only be used in the French language. The term 'claret' is restricted to red quality wines psr entitled to the name 'Bordeaux';(a) Germany, only the term 'Rotling'; (b) France, only the terms :  vin primeur , (c) for Italian wines :  'passito',  'sur lie',  'vendage tardive'.  'lacrima',  'lacrima Christi',The term 'vendange tardive' may only be used in the French language;  'sforzato', 'sfurzat',  'cannellino',(c) Italy, only the terms :  'vino passito',  'vino santo',  vino santo',  'kretzer',  'lacrima Christi',  'lacrima',  'rubino',  'granato',  -  tossissimo',  'cerasuolo',  'kretzer',  'chiaretto',  'aranciato',3 . Subject to paragraph 6, the only terms which may be used to describe quality wines psr pursuant to Article 12 (2 ) (k) of Regulation (EEC) No 2133/74 shall be :  'giallo',  'paglierino',  'dorato',  'verdolino', ( a) for German wines :  'Rotling',  'Ehrentrudis',  'Affentaler',  'ambrato'.  'Liebfrauenmilch' and 'Liebfraumilch'; (b ) for French wines :  'vin jaune',  'vin de paille', 4. On the label, the terms referred to in paragraphs 1 , 2 and 3 shall be given in lettering not larger than that indicating the production area or the specified region. 5 . The details referred to in Article 28 (2) (k) of Regulation (EEC) No 2133/74 concerning the method of production, the type of product or a particular colour may only be used in connection with a wine listed in Annex II. 6. Pursuant to Articles 2 (2) (h), 12 (2) (k) and 28 (2) (k) of Regulation (EEC) No 2133/74 the following terms may be used as appropriate:  'pelure d'oignon',  'vin primeur',  'vin tuilÃ ©',  vin gris',  'blanc de blancs',  vin nouveau', No L 183/10 Official Journal of the European Communities 8 . 7. 76 Article IS  'demi-sec', 'halbtrocken', 'abbocato', 'medium dry',  'moelleux', 'lieblich', 'amabile', 'medium', 1 . The quality control number on the label of aquality wine psr or an imported wine shall be so shown as to avoid any risk of confusion with other numbers.  'doux', 'sufs', 'dolce', 'sweet'. The terms 'sec', 'trocken', ' secco', or 'asciutto', and 'dry' may only be used if the wine concerned has a residual sugar content of: 2. The number of the container on the label of a quality wine psr shall be accompanied by wording to the effect that it is a container number.  4 g/1 maximum, or  9 g/1 maximum where the level of the total acidity in g/1 expressed as tartaric acid does not fall more than 2 g/ 1 below the residual sugar content. Article 16 Article 14 1 . Information about the history of the wine concerned, the enterprise of the bottler or the enterprise of any natural or legal person involved in the distribution of the product concerned referred to in Articles 2 (2) (h), 12 (2) (t), 27 (2) (f) and 28 (2) (p) of Regulation (EEC) No 2133/74 shall not be given on the same label as the mandatory information. This information shall be indicated on one or more supplementary labels or on a pendant label . 1 . The awards referred to in Articles 2 (3 ) (e), 12 (2 ) (p ) and 28 (2 ) (n ) of Regulation (EEC) No 2133/74 shall refer to a single batch of wine originating initially from one container. Nevertheless, short statements, such as 'Established in . . .' or 'Wine-growers Father and Son since . . .' may appear on the same label as the mandatory information. 2. Each Member State shall communicate to the Commission before 31 December 1976 the names and addresses of the official bodies or bodies officially recognized for the purpose of granting awards. The Commission shall publish this information in the Official Journal of the European Communities . 2. Information about the natural or technical wine-growing conditions concerning the origin of the wine thereby described may be used only to describe Italian table wine or quality wine psr and only in the Italian language in the following terms :3 . An award granted:  vino di colle,  vino di collina .  by an official body or by a body officially recognized of a non-member country,  by an international body recognized by the Community, shall only be mentioned on the label of a table wine, quality wine psr or imported wine if proof of the award can be provided either by an appropriate document drawn up for this ¢ purpose or by an endorsement on the certificate referred to in Article 2 of Regulation (EEC) No 1599/71 (*). 3 . Information about the ageing of the wine thereby described may be used to describe : ( a ) Trench quality wine psr only in the term 'vin vieux', provided that the wine has undergone an ageing period of at least three years ; ( b) Italian quality wine psr only in the terms 'vecchio' or 'invecchiato', provided that theH OJ No L 168, 27. 7. 1971, p. 3 . 8 . 7. 76 Official Journal of the European Communities No L 183/11 (c) for Luxembourg wines : 'mis en bouteilles dans la rÃ ©gion de production'. Italian provisions regarding their use are observed. The terms referred to in the above subparagraph may not be translated . Article 17 The terms set out in the preceding subparagraph may only be used when the wine is bottled in the specified region concerned or in an establishment situated in the immediate proximity thereof within the meaning of Article 2 ( 1 ) of the Commission Regulation (EEC) No 1698/70 of 25 August 1970 on certain derogations concerning the production of quality wines produced in specified regions ( 1 ). 4. The terms set out in paragraph 1 and in the first subparagraph of paragraph 3 shall be mutually exclusive. 1 . The terms referred to in Articles 2 (3 ) (f) and 12 (2) (q) of Regulation (EEC) No 2133/74 shall be : (a ) for German wines and for wines from the province of Bolzano : 'Erzeugerabfullung', Article 18(b) for French wines : 'mis en bouteille Ã la propriÃ ©tÃ ©', 'mise d'origine', 'mis en bouteille par les producteurs rÃ ©unis' and, when the conditions of Article 5 hereof are satisfied, 'mis en bouteille au ChÃ ¢teau' or 'mis en bouteille au domaine', The use of the bottle known as the 'flute d'Alsace' for wines made from grapes harvested on French territory shall be restricted to the following quality wines psr :  Alsace or vin d'Alsace, (c) for Italian wines including wines from the province of Bolzano : 'imbottigliato dal viticoltore', 'imbottigliato all'origine', 'imbotti ­ gliato dalla cantina sociale', 'imbottigliato dai produttori riuniti',  Crepy,  Chateau-Grillet,  Cotes de Provence, red and rosÃ ©,  Cassis,  JuranÃ §on,  RosÃ © de BÃ ©arn, (d) for Luxembourg wines : 'mis en bouteille par le viticulteur-rÃ ©coltant', 'mis en bouteille Ã la propriÃ ©tÃ ©', 'mise d'origine', 'mise en bouteille Ã la coopÃ ©rative' and, when the conditions of Article 5 hereof are satisfied, 'mis en bouteille au domaine', and 'mise en bouteille au chÃ ¢teau'.  Tavel, rosÃ ©i. The words 'estate bottled' may also be used to supplement the terms set out in the preceding Article 19 subparagraph. 2. The terms referred to in Article 28 (2) (c) of Regulation (EEC) No 2133/74 may be used when the non-member State, in which the relevant wine was obtained, authorizes their use in its provisions relating to its internal market. Pursuant to Article 40 (4) (a ) of Regulation (EEC) No 2133/74, where containers with a nominal volume of 10 hectolitres or more are used for the transport of wine and grape must, if such containers comply with Community provisions or the provisions of Member States concerning materials and objects intended to come into contact with foodstuffs, there shall appear on the containers in such a way as to be clearly visible and indelible :  either a specific statement in one or more of the official languages of the Community relating to their use for the transport of beverages,  or one or, where appropriate, more than one of the following terms : 3 . The terms referred to in Article 12 (2) (r) of Regulation (EEC) No 2133/74 shall be : (a) for French wines : 'mis en bouteille dans la region de production', 'mis en bouteille en . . 'mis en bouteille dans la region de . . followed by the name of the specified region concerned; (b) for Italian wines : 'imbottigliato nella zona di produzione' or 'imbottigliato in . . .' followed by the name of the specified region concerned;  'pour contact alimentaire' or 'convient pour aliment', (*) OJ No L 190, 26. 8 . 1970, p. 4. No L 183/ 12 Official Journal of the European Communities 8 . 7. 76  'til levenedsmidler',  'fÃ ¼r Lebensmittel',  'for food use',  'per alimenti',  'voor levensmiddelent'. Regulation but which comply with the provisions of the Member State concerned. Until 31 August 1977 wine and grape must may be imported in containers with a nominal volume of 60 litres or less with labels with information that does not conform to the said Regulation, but which comply with the provisions of the Member State concerned. Until 31 August 1977 wine and grape must may be presented in ways that do not conform to the said Regulation but which comply with the provisions of the Member States. The above wording shall be printed in letters at least 30 mm high. Article 20 2. Wine and grape must whose description and presentation do not conform to Regulation (EEC) No 2133/74 may be held for sale and put into circulation until stocks are exhausted, provided that holdings of any particular wine exceeding 10 hectolitres which have not been put into circulation by 31 December 1977 shall be declared to the authorities appointed by the Member State concerned. 1 . Pursuant to Article 44 (2) of Regulation (EEC) No 2133/74 Member States may authorize, to describe either beverages from their own production of beverages which originate in other Member States or which have been imported, the use of the word 'wine': (a ) in conjunction with the name of a fruit falling within Chapter 8 of the Common Customs Tariff, provided that such beverage was obtained by an alcoholic fermentation of that fruit ; or (b) in composite names such as :  British wine or  Irish wine. 2. To avoid confusion between the terms referred to in paragraph 1 above and the words 'wine' and 'table wine', Member States shall ensure that :  the word 'wine' is used only in a composite name and in no circumstances on its own, and  the composite names referred to in the first indent are shown on the label in lettering of the same type and the same colour and of such a height that they are clearly distinguishable from other information. 3 . Pursuant to the second indent of Article 30 (3 ) of Regulation (EEC) No 2133/74, Articles 27 ( 1 ) and 28 ( 1 ) (b), (c) and (d) thereof shall not apply : (a) to quantities of wine of 15 litres or less :  presented as a consignment of commercial samples not intended for sale,  contained in the luggage of travellers,  sent in small consignments to private individuals if such quantities are clearly intended for their personal or family consumption; (b ) to wine forming part of the belongings of individuals who are moving house; (c) to wine imported for trade fairs under the relevant customs arrangements, provided that the wine concerned is put up in containers of a maximum capacity of two litres ; ( d) to quantities of wine imported for experimental purposes of a scientific or technical nature up to one hectolitre per consignment; (e) to wine intended for diplomatic, consular or similar establishments and imported in accordance with the exemption granted to them; Article 21 1 . Pursuant to Article 46 (2) of Regulation (EEC) No 2133/74, until 31 August 1977 wine and grape must may be put into containers with a nominal volume of 60 litres or less with labels with information that does not conform to the said 8 . 7 . 76 Official Journal of the European Communities No L 183/13 Article 22(f) to wine forming part of the victualling supplies on board international means of transport; (g) to quantities of wine imported under arrangements applicable to persons living in frontier zones. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1976. For the Commission P.J. LARDINOIS Member of the Commission